IN THE SUPREME COURT OF THE STATE OF NEVADA


                 EDMOND WADE GREEN,                                      No. 69344
                                   Appellant,
                               vs.
                 ISIDRO BACA, WARDEN; AND
                                                                               FILED
                 NEVADA STATE PRISON,                                          FEB 1 2 2016
                                   Respondents.


                                      ORDER DISMISSING APPEAL

                            This is a pro se appeal from district court orders denying a
                 motion for appointment of counsel and a motion for leave to proceed in
                 forma pauperis. Second Judicial District Court, Washoe County; Patrick
                 Flanagan, Judge.
                            Because no statute or court rule permits an appeal from the
                 aforementioned orders, we lack jurisdiction.   Castillo v. State, 106 Nev.
349, 352, 792 P.2d 1133, 1135 (1990). Accordingly, we
                            ORDER this appeal DISMISSED.




                 cc:   Hon. Patrick Flanagan, District Judge
                       Edmond Wade Green
                       Attorney General/Carson City
                       Washoe County District Attorney
SUPREME COURT          Washoe District Court Clerk
        OF
     NEVADA


(0) 1947A    e                                                                   Lo - b qc_d_d_